Citation Nr: 0010456	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to an initial (compensable) disability rating 
for a scar on the right cornea.

3.  Entitlement to restoration of service connection for 
posttraumatic stress disorder (PTSD).

(The issue of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $14,097, will be addressed in a separate 
appellate action.)


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964, from March 1964 to June 1971, and from July 
1973 to April 1974.

This case was certified to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO), which granted service connection and 
assigned a noncompensable disability rating for a scar on the 
right cornea.  Service connection for residuals of a low back 
injury was denied.  The veteran filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in March 1998.  The RO received his substantive appeal 
later that month.  The veteran thereafter presented testimony 
at a personal hearing held by the Hearing Officer (HO) at the 
local VARO in April 1998.  The HO confirmed and continued the 
denial of the benefits sought in a May 1998 supplemental 
statement of the case (SSOC).  In May 1999, the veteran and 
his spouse presented testimony at a personal hearing held by 
the undersigned at the local VARO.

In reviewing the record, the Board notes that the veteran had 
previously perfected an appeal with respect to a claim for 
restoration of service connection for PTSD.  This claim will 
be discussed in detail below.



REMAND

I.  Service Connection

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

During the course of the May 1999 hearing, the veteran 
testified that he is in receipt of Social Security Disability 
Benefits due to his low back disability.  Records pertaining 
to the award of such benefits by the Social Security 
Administration (SSA), if any, have not been associated with 
the record certified for appellate review.  Such records may 
be of significant probative value in determining whether the 
appellant's claim for service connection is, in fact, well 
grounded.  As the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held in 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty 
to assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such.  Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
veteran disability benefits.



II.  Initial Disability Rating

As a preliminary matter, the Board observes that the Court 
has recently held that there is a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court noted that a 
claim for an increased rating is a new claim, which is based 
upon facts different from those relied upon in a prior final 
denial of the veteran's claim.  Original claims are, as 
matter of law, those placed into appellate status by virtue 
of a NOD expressing disagreement with the initial rating 
awards and never ultimately resolved until the Board decision 
on appeal.  See Fenderson at 125 (citations omitted).  In the 
instant case, the RO granted service connection for a scar on 
the right cornea; thereby allowing the veteran's 'original' 
claim for service connection.  See 38 C.F.R. § 3.105(a) 
(1999).  Thus, it will be incumbent upon the RO to review the 
entire evidentiary record, rather than the veteran's most 
recent VA examination, and to re-adjudicate the veteran's 
increased rating claim, as restyled above, in accordance with 
Fenderson prior to any further consideration of this issue by 
the Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This will include consideration of whether the veteran is 
entitled to 'staged' ratings for separate periods of time 
based upon the facts found.  See Fenderson at 126 (citations 
omitted).

However, in view of the factual situation presented, the 
Board also finds that, before the RO undertakes to re-
adjudicate the veteran's claim, additional development of the 
record will be required.  The veteran's allegation of 
increased disability of his scar on the right cornea 
establishes a well grounded claim.  Procelle v. Derwinski, 2 
Vet. App. 269 (1992).  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  Under 38 U.S.C.A. § 5107(a) (West 1991), VA has a 
duty to obtain VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran was afforded VA 
ophthalmologic examination in March 1997.  Based on the 
findings set forth therein, the RO granted service connection 
and assigned an initial noncompensable disability rating.  
However, the veteran contends that his right eye disorder is 
far more disabling than its current disability evaluation 
suggests.  He maintains that his corneal scar has caused 
blurred vision in his right eye.  Unfortunately, the March 
1997 VA ophthalmologic report did not include a visual field 
study.  See Johnson, supra.  Accordingly, the Board finds 
that additional evidentiary development is required.

III.  Restoration Claim

As a preliminary matter, it is noted that the veteran 
appointed his current private attorney as his representative 
from February 10, 1997.

In reviewing the record, the Board has determined that prior 
to the appointment of his present private attorney, the 
veteran had perfected an appeal as to the issue of 
restoration of service connection for PTSD.

With regard to this claim, the Board notes that the North 
Little Rock VARO denied entitlement to service connection for 
PTSD in a December 1993 rating decision.  He filed a timely 
NOD in January 1994, at which time he submitted additional 
evidence.  By rating decision issued in March 1994, the VARO 
granted service connection and assigned a noncompensable 
disability rating for PTSD.  The veteran filed a NOD as the 
compensation level assigned in December 1994.  Later that 
month, however, the RO proposed to sever service connection 
for PTSD, finding that the original grant of service 
connection was clearly and unmistakably erroneous.  The 
veteran was informed of the severance proposal by VA letter, 
dated December 8, 1994.  As no response was received from the 
veteran, service connection for PTSD was severed by rating 
action issued in February 1995.  The veteran subsequently 
filed a timely NOD as to the severance, and was issued a SOC 
in May 1995.  He then presented testimony as to this issue at 
a personal hearing held by the HO at the local VARO in July 
1995.  The HO denied entitlement to restoration of service 
connection for PTSD by rating decision and SSOC issued in 
August 1995.  Later that month, the RO received the veteran's 
substantive appeal.

As noted above, the veteran and his private attorney only 
presented testimony as to his service connection and 
increased rating claims during the course of his May 1999 
hearing before the undersigned member of the Board.  Insofar 
as the veteran had perfected an appeal as to the denial of 
his restoration claim prior to his attorney's appointment, it 
was determined that clarification of whether his private 
attorney would be representing him in all issues pending 
before the Board.  In January 2000, the Board sent a letter 
to the veteran's private attorney asking him for 
clarification of the same.  In February 2000, the veteran's 
attorney clarified that he will be representing him in all 
issues pending before the Board.

In instant case, the sole disputed matter regarding the 
propriety of service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  While 
the veteran's military records confirm he had service in 
Vietnam, the RO has been unable to confirm whether he had 
combat duty per se.  The veteran's service personnel and 
service medical records do not note that the veteran received 
any wounds or show that he received any combat-related 
decorations.  Moreover, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly known as the 
United States Army and Joint Services Environmental Support 
Group (ESG)) has been unable to verify any of the veteran's 
claimed stressors through the use of casualty data and 
available morning reports.  See January 1987 and November 
1993 Inquiry Response Letters.

In November 1988, however, the veteran's accredited 
representative at that time submitted a certified copy of 
Special Orders #297 from the service department, dated 17 
August 1970, which indicates that the veteran was awarded the 
Silver Star for his action on August 11, 1970.  The 
representative also submitted a certified copy of the 
veteran's DD Form 214 indicating that he had been awarded a 
Purple Heart with 4 clusters.  These records were apparently 
obtained on behalf of the veteran by a private attorney.  
However, a comparative review of this DD Form 214 and that 
previously submitted by the veteran showed that the document 
had clearly been altered.  As such, the veracity of the other 
service-related document provided by the veteran has been 
called into question.  Accordingly, the RO contacted the 
veteran in May 1989, via mail, and requested that he furnish 
a statement from his then attorney showing where he obtained 
copies of Special Orders #297.  To date, there has been no 
response from the veteran.

In regard to evidence of in-service stressors, the Court has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see 
38 C.F.R. § 3.304(f) (1999); 38 U.S.C.A. § 1154(b) (West 
1991).  However, where VA determines from the evidence that 
the veteran did not engage in combat with the enemy or where 
the veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1999); West (Carleton) v. 
Brown, 7 Vet. App. 70, 76 (1994); see also, Zarycki, 6 Vet. 
App. at 98.  "Credible supporting evidence" of combat may be 
obtained from many sources, including, but not limited to, 
service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status."  Gaines, 11 Vet. App. at 359.  However, 
"credible supporting evidence" of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 
(1996).

The Board notes that, in spite of the misleading service-
related information provided by the veteran, VA has a duty to 
assist him in the development of his claim which includes the 
duty to request information that may be pertinent.  38 
U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  Although the RO has attempted 
to have the veteran's former attorney verify the authenticity 
of Special Orders #297, the Board notes that no attempt has 
been made to obtain a copy of this record directly from the 
service department.  Indeed, the aforementioned inquiry 
response letters from USASCRUR only refer to searches of 
casualty data and available morning reports.  Insofar as the 
question of whether the veteran is entitled to restoration of 
service connection for PTSD hinges upon documentation of his 
in-service stressors, the Board finds that additional 
assistance is necessary.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected scar on the right 
cornea, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should forward the copy of 
Special Orders #297 submitted by the 
veteran to National Archives at College 
Park, 8601 Adelphi Road, College Park, 
Maryland 20740-6001, as well as the U.S. 
Armed Services Center for Research of 
Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150-3197, and 
request verification of the authenticity 
of this document.  An 'original' copy of 
Special Orders #297, if located, should 
be provided.

3.  The RO should also request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the appellant disability benefits, if 
any, as well as copies of the medical 
examination reports and treatment records 
reviewed by that agency in granting the 
appellant such benefits.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

4.  The RO should then schedule the 
veteran for VA ophthalmologic examination 
in order to determine the current extent 
of his service-connected scar on the 
cornea of the right eye.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examination report 
should include measurements of any 
impairment of visual acuity, visual 
field, or muscle function, and history 
and objective evidence of any 
inflammation, pain, requirement of rest, 
or episodic incapacity.  A legible copy 
of the examination report, with a 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for service 
connection for residuals of a low back 
injury and an initial (compensable) 
disability rating for a scar on the right 
cornea.  In the event that the veteran 
does submit additional pertinent evidence 
and/or argument as to his restoration 
claim, the RO must also re-adjudicate 
this matter as well.  Where necessary, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and attorney should be afforded 
the opportunity to respond thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 11 -


